Citation Nr: 0422892	
Decision Date: 08/19/04    Archive Date: 08/24/04	

DOCKET NO.  00-19 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for lumbar spinal 
stenosis, lumbar degenerative joint disease, and thoracic 
degenerative joint disease.   

2.  Whether there was clear and unmistakable error in a 
rating decision dated January 5, 1989, in awarding a combined 
90 percent disability rating for compensation.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from May 1976 to February 
1978.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.  

A June 2003 Board decision denied service connection for 
lumbar spinal stenosis, lumbar degenerative joint disease, 
and thoracic degenerative joint disease.  The veteran 
appealed that decision to the United States Court of Appeals 
for Veterans Claims (Court).  A January 2004 Court Order 
granted a Motion, vacating and remanding the Board's 
decision.  Copies of the Motion and Court Order have been 
included in the claims file.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  The VA will notify you if 
further action is required on your part.  


REMAND

The veteran must be notified in accordance with the Veterans 
Claims Assistance Act of 2000, 38 U.S.C.A. § 5100 et seq. 
(West 2002), with respect to his pending claims.  

During the veteran's personal hearing, held before a Member 
of the Board at the RO in June 2002, the veteran raised the 
issues of whether there were timely notices of disagreement 
with August 1982 and January 5, 1989, rating decisions.  
These issues are inextricably intertwined with the issue of 
whether there was clear and unmistakable error in the January 
5, 1989, rating decision.  The issue of whether there were 
timely appeals of the August 1982 and January 5, 1989, rating 
decisions must be adjudicated by the RO before the Board can 
review the issue of whether there was clear and unmistakable 
error in the January 5, 1989, rating decision.  

In light of the above, the appeal is REMANDED for the 
following:  

1.  All notice obligations under the 
Veterans Claims Assistance Act of 2000 
must be satisfied with respect to all 
pending claims.  

2.  Please adjudicate the veteran's 
claims whether  timely notices of 
disagreement were filed with the August 
1982 and January 5, 1989, rating 
decisions.  Notify the veteran of the 
decision and provide the veteran with an 
opportunity to file a notice of 
disagreement with any decision that is 
adverse.  All appropriate appellate 
procedures should then be followed with 
respect to an appeal of any adverse 
decision.  

3.  Then, readjudicate the issues on 
appeal.  

4.  If any benefit sought on appeal is 
not granted to the veteran's 
satisfaction, both the veteran and his 
representative should be provided a 
supplemental statement of the case and 
afforded the appropriate opportunity to 
respond thereto.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion, either 
legal or factual, as to the ultimate outcome warranted.  No 
action is required of the veteran until he is otherwise 
notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	
                  
_________________________________________________
	C. P. RUSSELL	
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




